UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 000-24085 AXT,INC. (Exact name of registrant as specified in its charter) Delaware 94-3031310 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4281 Technology Drive, Fremont, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510)683-5900 Securities registered pursuant to Section12(b) of the Act: Title of each class
